UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-6996



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

ONE HONDA ACCORD, VIN#: 1HGCB7675NA130489,

                                                           Defendant,


CHU WEN CHEUNG; MAN-FAI POON CHEUNG,
                                             Claimants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-3152-DKC)

Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Chu Wen Cheung, Man-Fai Poon Cheung, Appellants Pro Se. Richard
Charles Kay, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's orders granting the

Government's motion for a default decree of forfeiture and denying

Appellants' motion under Fed. R. Civ. P. 55(c) to set aside the

default judgment. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. United States v. One
Honda Accord, No. CA-95-3152-DKC (D. Md. May 3 & June 19, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2